Citation Nr: 1142974	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sinusitis, to include allergic rhinitis and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a bilateral foot condition, to include pes planus.  

3.  Entitlement service connection for a bilateral ankle disability.  

4.  Entitlement to an initial compensable rating for the service-connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2006 and July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the April 2006 rating decision, the RO, inter alia, reopened a previously denied claim of service connection for bilateral hearing loss, and granted service connection for right ear hearing loss on the merits, but denied service connection for left ear hearing loss status post removal of acoustic neuroma on the merits.  Additionally, the RO denied service connection for bilateral pes planus and a bilateral ankle condition.  

In the July 2006 rating decision, the RO reopened the previously denied claim of service connection for sinusitis, but denied the claim of service connection on the merits.  

The Veteran initially requested to appear for a personal hearing before a Veterans Law Judge at the RO.  The hearing was scheduled for May 2011; however, the Veteran cancelled the hearing and withdrew his request.

The veteran also raised the issues of entitlement to service connection for hyperlipidemia and appeared to request that the issue of entitlement to service connection for left ear hearing loss be reopened.  See the November 2005 statement of the Veteran and the substantive appeal dated in November 2008.  These matters are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate action.

The reopened claim of service connection for sinusitis with allergic rhinitis, as well as the issues of service connection for a bilateral foot condition to include pes planus and a bilateral ankle disability; and, entitlement to an initial compensable rating for the service-connected right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied service connection for sinusitis.  Notice of the August 1995 determination was sent to the Veteran that same month.  A notice of disagreement was not received within the subsequent one-year period following notice of the August 1995 decision, and the rating decision therefore became final.

2.  Evidence submitted since the RO's August 1995 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis, and therefore raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's August 1995 rating decision which denied service connection for sinusitis; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regardless of whether the RO reopens a previously denied claim of service connection, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of sinusitis, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, these matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an August 1995 decision, the RO denied service connection for sinusitis.  The basis for the denial of the Veteran's claim of service connection for sinusitis was that there was no evidence in service of a chronic sinus condition in service, despite the fact that the STRs revealed that the Veteran was treated for upper respiratory infections, rhinitis, and bouts of sinusitis.  The RO determined that these incidents were acute and transitory, resolving without resultant chronic disability.  

The Veteran was notified of the August 1995 decision later that month, and he was provided with notice of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period following the notice sent after the August 1995 decision was issued.  

Currently, the appellant contends that he has a chronic sinusitis/rhinitis condition that began during service.  

Additional evidence has been added to the record, including the Veteran's lay statements as well as medical evidence and a private medical opinion.  These documents collectively suggest that the Veteran may have a chronic rhinitis condition, which could be related to the events in service, including upper respiratory infections, rhinitis and sinusitis.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veteran's claim to reopen was received in September 2005.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Since the prior final decision, evidence has been added to the claims file, including private treatment records from the Veteran's treating doctor noting treatment for sinusitis in 1997, treatment for eustachian tube dysfunction in 2002, recurrent sinusitis with underlying allergies in June 2005, as well as statements from the Veteran asserting that he has current chronic sinusitis and allergic rhinitis that began during service.  Finally, in a May 2011 opinion, the Veteran's private doctor noted that the Veteran is treated two to three times per year for chronic sinusitis and the doctor opined that the sinus condition was service-related.  

The above described evidence was not of record at the time of the previous denial and this evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis/rhinitis, and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence is new and material and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for sinusitis having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for sinusitis, VA now has the duty to notify the appellant as to how to substantiate his claims and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claims and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

Regarding the sinusitis claim, the Veteran should be afforded a VA examination by an ENT to determine whether the Veteran has a current chronic sinusitis and/or rhinitis condition that, as likely as not had its onset during service.  The examiner should consider the Veteran's statements regarding continuity of symptoms, as well as the private treatment records and service treatment records, as well as the Veteran's lengthy period of service.  Because it appears that the Veteran's rhinitis and sinusitis go hand in hand, these conditions should be considered together, unless the examiner specifically indicates that they are totally unrelated.  

Regarding the claims of service connection for bilateral pes planus and a left and right ankle disability, the service treatment records are silent as to a pes planus disability.  Regarding the ankles, the STRs do not show that the Veteran retired with a chronic ankle disability, although there was documented treatment for ankle pain during the Veteran's twenty-year period of active service.  What's important, however, is that the Veteran has established service connection for a back disability and bilateral knee disabilities, and no examiner has opined as to whether the Veteran's service-connected disabilities caused or aggravate the pes planus and/or any current ankle disability.  See statement from the Veteran dated in July 2006.

The Veteran should be provided with notice pursuant to the Veterans Claims Assistance Act regarding how to substantiate claims for service connection as secondary to a service connected disability. 

A VA examination in February 2006 appears to indicate that the Veteran does not have a current disability of either ankle, based on negative x-ray findings; however, the Veteran submitted private records showing a 2001 diagnosis of left ankle subtalar synovitis impingement variety and hyperpronation foot deformity.  Additionally, the Veteran submitted records showing that he underwent extensive physical therapy for left ankle and foot pain.  

To resolve this discrepancy, the Veteran's feet and ankles should be reexamined, to determine the current nature and likely etiology of any foot and ankle disabilities. 

The Veteran also asserts that a compensable rating is warranted for the service-connected right ear hearing loss.  The Veteran had a VA audiological examination in February 2006.  Thereafter, he submitted the results of VA audiological testing that was completed approximately a week later which shows different results.  However, the report indicates that it is not adequate for rating purposes.  In light of the discrepancies, the Veteran should be afforded another VA audiological examination.  In a statement submitted to the RO, via a VA Form 9 in November 2008, the Veteran indicated that he had service-related hearing loss in both ears, not just the right ear.  This statement is construed as a claim to reopen a previously denied claim of service connection for left ear hearing loss.  This issue is inextricably intertwined with the issue of a compensable rating for right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate a claim for service connection as secondary to a service-connected disability.  

2.  Schedule the Veteran for an examination with an ENT to determine the current nature and likely etiology of any sinusitis/rhinitis disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any sinus and/or rhinitis disorder began in or is related to active service.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his symptoms during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.

A complete rationale for all opinions proffered must be included in the report provided.

3.  Schedule the Veteran for a VA feet and joints examination to determine the current nature of any pes planus and right and left ankle disability.  The claims file must be made available to, and reviewed by, the examiner(s), and the examination report(s) must reflect that the claims file was reviewed.  The examiner(s) is/are specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any claimed foot or ankle disability, including pes planus, if found, began in or is related to active service.  Is any bilateral foot or ankle disability at least as likely as not due to or caused by service-connected knee and/or back disabilities.  Is any bilateral foot or ankle disability at least as likely as not aggravated (i.e., worsened) by the service-connected knee and back disabilities.

A complete rationale for all opinions proffered must be included in the report provided.

4.  Schedule the Veteran for a VA audiological examination to assess the current nature and severity of his right ear hearing loss.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.  The VA examiner should further comment upon the effect of hearing loss on occupational functioning and daily 
activities.

5.  Following the above, ensure that the examination reports are complete and responsive and, if not, return the report(s) as inadequate.  Then readjudicate the Veteran's claims after undertaking any other development deemed warranted and after adjudicating the claim to reopen the previously denied claim for service connection for a left ear hearing loss disability.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


